

116 HR 2040 IH: Clean Energy Production Parity Act of 2019
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2040IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Panetta (for himself, Mr. Stivers, Ms. Eshoo, Mr. Wenstrup, Ms. Speier, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make fuel cells using electromechanical processes
			 eligible for the energy tax credit.
	
 1.Short titleThis Act may be cited as the Clean Energy Production Parity Act of 2019. 2.Fuel cells using electromechanical processes made eligible for the energy tax credit (a)In generalSection 48(c)(1) of the Internal Revenue Code of 1986 is amended—
 (1)in subparagraph (A)(i), by inserting or electromechanical after electrochemical, and (2)in subparagraph (C)—
 (A)by inserting , or linear generator assembly, after a fuel cell stack assembly, and (B)by inserting or electromechanical after electrochemical.
 (b)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
			